Citation Nr: 0030592	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  98-00 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

The propriety of a 10 percent initial rating for chronic 
strain of the paravertebral muscles of the mid-dorsal spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from June 1988 to June 1992 
and from June 1993 to September 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating action by the RO which 
granted service connection for chronic strain of the 
paravertebral muscles of the mid-dorsal spine and assigned a 
noncompensable evaluation for this disability, effective in 
June 1997.  In his substantive appeal (VA Form 9), dated in 
December 1997, the veteran indicated that he wished to appear 
at an RO hearing before a member of the Board.  Accordingly 
the veteran was scheduled for a hearing on September 13, 
1997, before a member of the Board at the RO.  The veteran 
failed to appear for this hearing.  

The Board remanded this case to the RO for further 
development in November 1999.  Following completion of the 
requested development, the RO granted a 10 percent rating for 
the disorder at issue effective June 24, 1997, the date of 
receipt of the claim for service connection.  

The Board has noted that pages one and two of the three page 
rating decision dated May 22, 2000 are not in the claims 
folder.  The Board does not approve of this practice and 
would ordinarily be inclined to remand for a copy of the 
complete rating action.  However, inasmuch as the veteran was 
issued a supplemental statement of the case on the same day 
(May 22, 2000), which fully explained the evidence, and the 
applicable laws and regulations, the Board finds that there 
has been no prejudice to the veteran and will proceed with a 
decision as to the issue on appeal.  


FINDING OF FACT

The veteran's service-connected chronic strain of the 
paravertebral muscles of the middorsal spine is manifested by 
a full range of motion in the dorsal spine with pain and 
tenderness in the dorsal spine.  



CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for the veteran's service-connected chronic strain of the 
paravertebral muscles of the middorsal spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.321(b), 4.40, 4.45, 4.71(a), Diagnostic Codes 
5288, 5291 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On VA orthopedic examination in August 1997, the veteran 
complained of discomfort in the dorsal spine and occasional 
numbness in the left ring and small fingers.  He said that 
his job was that of a family counselor.  This was noted to be 
light sedentary work.  It was noted that the veteran lost no 
time from work because of discomfort.  On evaluation, there 
was a minimal amount of tenderness detected on palpation of 
the spinous processes of T8-T10.  There was no evidence of 
spasm.  Range of motion of the dorsal spine was not reported.  
The diagnosis was chronic strain of the paravertebral muscles 
of the middorsal spine.  

On VA orthopedic examination in February 2000, the veteran 
complained of pain in the mid-back region, level with the 
mid-scapula, which was daily and ongoing.  The pain was 
referred to the first thoracic vertebra and was associated 
with numbness in the left hand, especially the left ring, 
middle, and little fingers.  It was noted that there was no 
weakness in the mid-back region or neck.  It was noted that 
he experienced flare-ups of mid thoracic spine pain and it 
was said that moving in a certain position aggravates the 
pain, which would then last one to three days.  It was said 
that the veteran could function during flare-ups.  It was 
said that the flare-ups could be relieved by not using the 
left arm and wrist.  Evaluation revealed pain to palpation in 
the midline third thoracic vertebra.  There was also pain to 
the left of the midline corresponding to the fourth and fifth 
thoracic vertebra at the left scapula angle.  There were no 
postural abnormalities.  The thoracic kyphosis was well 
preserved.  There was no fixed deformity.  There was no 
atrophy of paraspinal muscles of the thoracodorsal spine.  
There was 80 degrees of forward flexion without pain.  
Extension was 25 degrees without pain.  Right and left lower 
flexion were each 35 degrees without pain.  Right rotation 
was 45 degrees without pain and left rotation was 45 degrees 
without pain.  The veteran was able to return to the erect 
position without assistance.  There was no weakened movement, 
pain, incoordination, limitation of movement, or excess 
fatigability in the thoracic spine during range of motion.  
The final diagnoses included chronic strain where the 
paravertebral muscles meet the thoracodorsal spine, and left 
ulnar neuropathy.  It was noted that a (magnetic resonance 
imaging) MRI study of the thoracic spine had been ordered.  

VA electromyographic studies were conducted in February 2000 
to evaluate the veteran's complaints of neurological 
dysfunction in the left upper extremity and hand.  At the 
conclusion of these studies, the impressions included minimal 
criteria for cervical radiculopathy.  

On further VA examination of the thoracic spine in March 
2000, it was noted that the veteran had canceled one 
appointment for an MRI and had failed to report for a second 
MRI study.  He then called and said "his job comes first".  
It was noted that he would not give a definite date on which 
he would appear for an MRI study.  During the examination, he 
said that the pain in his thoracic spine was quite severe and 
limited his ability to hike, jog, and play sports.  He also 
complained of pain and weakness in the left arm and hand.  On 
physical examination, he had full active and passive range of 
motion in the thoracic spine.  The diagnosis was cervical 
radiculopathy.  

38 U.S.C.A. § 1155 (West 1991 & Supp. 2000) provides that 
disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  

A 10 percent rating is provided for a dorsal strain when it 
is productive of moderate or severe limitation of motion of 
the dorsal spine.  To warrant a higher rating of 20 percent, 
there must be favorable ankylosis of the dorsal spine.  
38 C.F.R. § 4.71(a), Diagnostic Codes 5288, 5291 (2000).  

Initially, the Board notes that the veteran has failed to 
report for at least two medical appointments in which he was 
to have an MRI study of his thoracic spine.  An MRI is 
essentially a diagnostic study and, as such, is not essential 
to determine the extent of disability from the veteran's 
service connected thoracodorsal spine disability.  The 
disorder has already been diagnosed as a chronic strain of 
the paravertebral muscles of the mid-dorsal spine.  As such, 
an MRI is not required here.  

Recent VA examinations indicate that the veteran had full 
range of motion in the thoracodorsal spine.  Since the 
veteran has complained of pain and discomfort in the thoracic 
spine, a 10 percent evaluation has been assigned by the RO 
under the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.71(a) 
Diagnostic Code 5291.  It is clear that Court precedent in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), has also been 
considered.  A 10 percent rating under Diagnostic Code 5291 
contemplates severe limitation of motion in the dorsal spine.  
A higher rating for dorsal spine disability would require 
symptomatology of such severity as to equate with favorable 
ankylosis of that spinal segment.  The Board notes that the 
veteran has reported flare-ups of pain in the dorsal spine, 
but these have not prevented him from functioning during 
those times.  Moreover, recent examinations have not found 
any weakened movement, incoordination, or excess fatigability 
in the thoracic spine.  Symptomatology of the extent noted 
during recent evaluations does not equate to ankylosis of the 
dorsal spine and does not warrant a higher evaluation for 
this disability under Diagnostic Code 5288.  

Additionally, the evidence does not show that the veteran's 
service-connected disability of the dorsal spine presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
criteria.  Such factors as frequent periods of 
hospitalization or marked interference with employment due to 
dorsal spine disability are not shown.  Therefore, an 
evaluation in excess of the 10 percent rating currently 
assigned for the veteran's dorsal spine disorder is not 
warranted on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1).  

It is also noted that the veteran has complained of 
neurological dysfunction in his left upper extremity.  These 
symptoms have been variously attributed to cervical 
radiculopathy and ulnar neuropathy.  Service connection is 
not in effect for either of these disabilities.  As such, 
these symptoms are unrelated to the veteran's service-
connected dorsal spine disorder, and are not for 
consideration in the evaluation of this disability.  

Finally, it is noted that the 10 percent rating currently 
assigned for the service connected dorsal strain represents 
the most disabling the dorsal spine disability has been since 
the date of receipt of the claim, which in this case is June 
24, 1997.  Accordingly, staged ratings for the veteran's 
dorsal spine disability are not warranted.  Fenderson v. West 
12 Vet. App. 119 (1999).  


ORDER

An initial rating in excess of 10 percent for a dorsal spine 
disability is denied.  



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 1 -


